Title: To Thomas Jefferson from James Lyon, 20 July 1801
From: Lyon, James
To: Jefferson, Thomas


               
                  Sir,
                  July 20th. 1801.
               
               I am ashamed to be so troublesome as I am compelled to be to those whom I have taken the liberty to suppose are friendly to me; but I believe there are few men, who in their youth do not contract obligations that make them ashamed before they are thirty. Had I not a family to protect and support, misfortune would be little to me,—I could bear it, or fly from it, as I am I must suffer or trouble others for assistance. I took the liberty to mention to you, in a former note, my wish to resume my business, or get some public employment; I have since been employed at 500$ under Mr. Gallatin, who has informed me that my situation is not incompatible with any other business; Altho’ this employment is not adequate to the maintenance of a family, yet I feel very grateful for my situation. Dr. Dinmore, who is a man of talents and a Republican, but who has been unfortunate, has been disposed to join me in printing. At the date of the enclosed letter we had every arrangement made for proceeding, in his name, but disappointment prevented. The obstacles are now so numerous that we cannot now proceed without printing materials of our own; 500$ will enable us to procure them. Our friends have advised us upon the enclosed plan,—and his friend Col. Mercer, has, with the other gentlemen, given it so much respectability that I now venture to present it to you, hoping that in some way you might give it your Patronage;—altho the paper mentions a company of a number of persons, it is probable all the advantages of the loan will result to Dr. Dinmore and myself. I will take the Liberty to call to morrow morning for the paper.
               With Perfect respect, your’s truly
               
                  
                     J Lyon.
                  
               
            